Citation Nr: 1101242	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-28 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected pension.

2.  Entitlement to a one time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

These matters come before the Board of Veterans' Appeals (Board) 
from a two decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines.  In November 2008, 
the RO denied entitlement to nonservice-connected pension and in 
February 2010, the RO denied entitlement to a one time payment 
from the Filipino Veterans Equity Compensation Fund.  Each denial 
was based on lack of qualifying service to render the appellant 
eligible for these benefits. 


FINDING OF FACT

The appellant is not shown to have had active military, naval, or 
air service, and is not an individual or a member of a group 
considered to have performed active military, naval, or air 
service.


CONCLUSION OF LAW

The appellant does not have status as a veteran for purposes of 
her claim for nonservice-connected pension or her claim for a one 
time payment from the Filipino Veterans Equity Compensation Fund, 
and therefore does not meet the requirements of basic eligibility 
for these VA benefits. 38 U.S.C.A. §§ 101, 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

 In order to be eligible for benefits administered by the VA, the 
evidence must establish that the individual seeking benefits is a 
veteran.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) 
as a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, 
in the organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in the 
service of the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, including 
among such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized by 
the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, will not be 
deemed to have been active military, naval, or air service except 
for specified benefits including disability compensation benefits 
authorized by chapter 11, title 38, United States Code. 38 
U.S.C.A. § 107(a).  Under 38 C.F.R. § 3.40, certain service with 
the Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.  These include service of persons enlisted under 
section 14, Public Law 190, 79th Congress (Act of October 6, 
1945).

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department, if the evidence meets the following conditions: (1) 
The evidence is a document issued by the service department.  A 
copy of an original document is acceptable if the copy is issued 
by the service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and exact 
copy of the document in the custodian's custody; and (2) the 
document contains needed information as to length, time and 
character of service; and (3) in the opinion of VA, the document 
is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 C.F.R. § 
3.203(a), VA is required to request verification of service from 
the service department.  See 38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a 
prerogative of the service departments, and the VA has no 
authority to amend or change their decision. The Court has held 
that findings by a United States service department verifying or 
denying a person's service are binding and conclusive upon the 
VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992). 

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund." American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States by 
reason of [such] service ...."  However, nothing in this act 
"prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  Section 1002(j)(2) of the law also provides that 
VA will administer its provisions in a manner consistent with VA 
law including the definitions in 38 U.S.C.A. § 101 except to the 
extent otherwise provided in the statute.

Pension is provided for a veteran with honorable active military 
service of 90 days or more during a period of war (or discharge 
or release from service during a period of war for a service-
connected disability) who is permanently and totally disabled 
from nonservice-connected disability not the result of the 
veteran's willful misconduct and who meets certain annual income 
limitation requirements.  38 U.S.C.A. § 1521(a),(j); 38 C.F.R. § 
3.3(a)(3).

The above summaries of the law and regulations as to what service 
constitutes active service for purposes of establishing veteran 
status reflect that, in order to qualify for compensation under 
the Filipino Veterans Equity Compensation Fund, a claimant must 
meet requirements that are included in the requirements under the 
law and regulations in effect prior to passage of this law. Thus, 
in order to show entitlement to a one time payment from the 
Filipino Veterans Equity Compensation Fund, a claimant must 
satisfy the criteria required for establishing basic eligibility 
for legal entitlement to VA benefits.  These requirements apply 
equally to claims for nonservice-connected pension.

The appellant filed a claim for nonservice connection pension in 
September 2008 and this claim was denied in November 2008.  Prior 
to issuing its statement of the case on this claim, the RO sent a 
request to the National Personnel Records Center (NPRC) 
containing the information provided by the appellant regarding 
her claimed service.  The NPRC sent a February 2009 response 
received in March 2009, in which it indicated in a stamped 
notation that the appellant has no service as a member of the 
Philippine Commonwealth Army, including the recognized guerillas, 
in the service of the United States Armed Forces.  Shortly 
thereafter, in April 2009, the appellant filed her claim for 
entitlement to a one time payment a one time payment from the 
Filipino Veterans Equity Compensation Fund.  The RO found that 
there was no new evidence warranting another request to the NPRC 
and denied the claim based on lack of qualifying service 
rendering her eligible for the requested benefit.

As noted above, the Court has held that a service department 
determination as to whether an individual had qualifying service 
is binding on VA.  In her September 2008 pension claim, the 
appellant indicated that she served from December 1941 to April 
1946.  Along with her application, she submitted a United States 
Certificate of Military Discharge, Honorable Discharge, which 
indicated that she served as a private first class as a 
transportation clerk in a transportation service company, 
Zenbales rear squadron, "C" command, WLGF-ZNA-USAFFE-USAFIP-
AUS, and was a member of Fil-American Intelligence Troops, Army 
of the United States FAIT-AUS attached to the 121st Inf. Regt. 
USAFFE-USAFIP-AUS, from February 1942 to February 1946.  She also 
submitted copies of a badge with a serial number indicating 
Guerilla Forces Philippine Area and of an identification card 
certifying that she was a member of the Women's auxiliary service 
who served as a guerilla during World War II in the Philippine 
Area, inducted directly under the United States Army Command.  
She also submitted various other documents showing similar 
service.  The RO's request to the NPRC contained the relevant 
information provided by the appellant in her claim and in the 
documents submitted in support of the claim.

In her claim and statement in support of claim submitted in 
connection with the Filipino Veterans Equity Compensation Fund, 
the appellant provided similar information and supporting 
documents.  In Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), 
the Federal Circuit addressed the issue of when VA's duty to 
assist required it to re-attempt verification of Philippine 
military service when new information was provided after an 
earlier adverse determination.  The Federal Circuit held that, 
generally, after a service department has failed to verify 
service, new evidence relating to a claimant's service requires 
VA to again request verification.  Id. at 1381.  Here, however, 
the appellant did not submit new information or evidence with 
regard to her claimed service.  Rather, she reiterated her claim 
of guerilla service and submitted the same or similar 
documentation in support.  The RO was therefore not required to 
again request verification from the NPRC.

In her notices of disagreement and substantive appeals, the 
appellant argued that the NPRC is not the sole authority for 
determining whether she had valid service, and that the 
Certificate of Military service reflects that the United States 
government has indicated that she rendered valid military 
service.  While the statutes and regulations do not identify the 
NPRC as the sole entity to represent the "service department" 
referred to in the regulations, the appellant has not identified 
any other entity, such as an individual service department, that 
could provide a response different than that of the NPRC.  Thus, 
while "Philippine claimants are not limited solely to NPRC's 
verification as a means of proving veteran status, as they may 
also submit official evidence from the individual U.S. service 
department that verifies their service," the appellant has not 
done so here.  Palor v. Nicholson, 21 Vet. App. 325, 330 (2007).  
The RO submitted the relevant information contained in the 
Certificate of Military service to the NPRC and the NPRC could 
not verify service.  The Certificate itself does not indicate 
that it was issued by a service department, and therefore does 
not warrant a different conclusion.

As the NPRC's determination as to the service of the appellant is 
binding on VA, the Board concludes that the appellant is not 
considered a "veteran" for purposes of entitlement to VA 
benefits.  Palor, 21 Vet. App. at 330, 332.  Veteran status is a 
prerequisite to entitlement to both nonservice-connected pension 
and payment from the Filipino Veterans Equity Compensation Fund. 
Therefore, the appellant's claims for entitlement to nonservice-
connected pension and entitlement to a one time payment from the 
Filipino Veterans Equity Compensation Fund must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Under the VCAA, VA was 
obligated to inform the appellant, with regard to each claim, of 
the information or evidence necessary to prove the element of 
veteran status, what information the appellant was providing, and 
what information VA would seek to obtain concerning that element.  
Palor, 21 Vet. App. at 331 (citing Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 485 (2006)).  The RO did not provide the 
required VCAA notice to the appellant in this case.  However, as 
in Palor, "because the appellant is currently ineligible for VA 
benefits as a matter of law based on the NPRC's refusal to 
certify the appellant's service, [s]he was not prejudiced by the 
section 5103(a) notice error.  Id. at 332.  Given the lack of 
prejudice from the VCAA notice error, the claims were properly 
decided on the merits and a remand would be superfluous and 
unnecessary.  Id. at 333 (citing Valiao v. Principi, 17 Vet. App. 
229, 232 (2003)).  See also 38 C.F.R. § 19.9(a)(1) (remand 
required only when further action "is essential for a proper 
appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) 
(Court must take due account of the rule of prejudicial error); 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (a reviewing court, 
in considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error was 
outcome determinative).


ORDER

Entitlement to nonservice-connected pension is denied.

Entitlement to a one time payment from the Filipino Veterans 
Equity Compensation Fund is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


